DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-20 as submitted via preliminary amendments on 5/29/20 were examined.  Claims 21-22 were cancelled via the preliminary amendments.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims appear to be directed towards software per se.  As per claim 1, the so-called apparatus comprises a parser, an icon hasher, and a hash checker.  There is nothing recited in the claim which requires one to interpret any of these aforementioned elements as anything but software components per se and as such the apparatus only comprises software elements, which is not statutory since software by itself does not fall within any of the four statutory categories of invention.  Applicant must recite at least one hardware element as part of the claimed apparatus to overcome this rejection.  Claims 2-7 also do not recite anything which requires the 

Allowable Subject Matter
Claims 1-20 are allowed over prior art.  However, note that claims 1-7 are subject to rejections under 35 USC 101 as discussed above.
The following is a statement of reasons for the indication of allowable subject matter:  As per claim, the prior art does not teach “a hash checker to determine whether the first hash matches a second hash of a second website icon corresponding to a second website in an icon hash database, the hash checker to, in response to the first hash matching the second hash, determine whether a first portion of a first Uniform Resource Locator (URL) corresponding to the first website matches a second portion of a second URL corresponding to the second website, the hash checker to, in response to the first portion not matching the second portion, identify the first website as a phishing website”.  Claims 8 and 15 recite substantially similar subject matter and are allowed over the prior art for similar reasons.  The remaining claims are allowed due to dependency.

Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to PONNOREAY PICH whose telephone number is (571)272-7962. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.